t c summary opinion united_states tax_court john r and edith m garbini petitioners v commissioner of internal revenue respondent docket no 3593-00s filed date james g sanford for petitioners paul k voelker for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties in the following amounts year deficiency dollar_figure big_number sec_6662 dollar_figure dollar_figure after concessions by respondent of the medical expense issues this court must decide whether petitioners were not engaged in an activity for profit under sec_183 whether petitioners were entitled to claimed schedule f profit or loss from farming deductions for the taxable years in issue and whether petitioners were liable for accuracy-related_penalties under sec_6662 for the taxable years in issue some of the facts in this case have been stipulated and are so found petitioners’ residence was in myrtle creek oregon at the time they filed their petition petitioners timely filed form sec_1040 u s individual_income_tax_return for and on the form sec_1040 for both years petitioner john r garbini petitioner listed his occupation as rancher petitioner edith m garbini’s occupation was listed as housewife both petitioners were senior citizens during the taxable years in issue for each taxable_year in issue petitioners attached to their form_1040 schedule f profit or loss from farming on schedule f for petitioners reported no gross_income and deducted expenses in the amount of dollar_figure for a net_loss of dollar_figure on schedule f for petitioners reported no gross_income and deducted expenses in the amount of dollar_figure for a net_loss of dollar_figure respondent disallowed petitioners’ and schedule f loss deductions in full because petitioners did not substantiate their deductions and because petitioners were not engaged in an activity for profit due to the fact that petitioners did not substantiate their deductions sec_7491 is not applicable therefore petitioners have the burden_of_proof with respect to these determinations rule a we first address whether petitioners were not engaged in an activity for profit sec_183 disallows deductions attributable to an activity_not_engaged_in_for_profit except as provided under sec_183 for an activity_not_engaged_in_for_profit sec_183 allows deductions that would be allowable without regard to whether or not an activity is engaged in for profit sec_183 allows deductions that would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions allowable under sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the standard for determining whether an expense is deductible under sec_162 or sec_212 and not subject_to the limitations of sec_183 requires a taxpayer to demonstrate that the activity was carried on with the actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit dreicer v commissioner supra pincite the taxpayer’s objective to make a profit must be analyzed by looking at all the surrounding facts id these facts are given greater weight than the taxpayer’s mere statement of intent id the regulations under sec_183 provide a nonexclusive list of relevant factors that should be considered in determining whether the taxpayer has the requisite profit objective sec_1_183-2 income_tax regs the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation id these factors are not applicable or appropriate in every case 86_tc_360 the facts and circumstances of the case in issue remain the primary test id in determining whether petitioners were engaged in an activity with the requisite profit objective all the facts and circumstances of their situation must be taken into account 72_tc_411 affd without published opinion 647_f2d_170 9th cir no single factor is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 sec_1_183-2 income_tax regs in petitioners purchased acres of land the ranch in myrtle creek oregon except for two log cabins the ranch was unimproved and contained trees pasture land and three ponds since about petitioners have cleared areas and planted more trees had cattle graze the pasture land and built roads ponds and barns petitioners’ residence was built in about petitioners moved into the house in approximately and have resided there through the time of trial in petitioners sold a mobile home park for dollar_figure million in applying the factors to determine profit objective we first consider the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioners did not maintain books_and_records rather petitioner made a monthly list of expense categories and based on his canceled checks recorded the amounts expended for each category at trial petitioner submitted various invoices canceled checks and the monthly lists for the taxable years in issue petitioner did not have a business plan to make money from the ranch petitioner did not keep the type of records which could be used to increase the profitability of a business petitioner never prepared budgets or market projections which would outline strategies for ensuring a profitable business venture and making informed business decisions on a periodic basis such lack of information upon which to make educated business decisions tends to belie a taxpayer’s contentions that an activity was pursued with the primary objective of making a profit dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive sec_1_183-2 income_tax regs petitioner contends that he has made efforts to reduce expenses in order to operate the ranch in a profitable manner nothing in the record indicates what efforts to reduce expenses if any were made during the taxable years in issue petitioner never ascertained how or when he would make a profit or how he could change his operating methods to improve his profitability although petitioners owned cattle during the years in issue there were no sales of cattle during those years nor was there any evidence of an effort to raise cattle for profit on their ranch we next consider the expertise of the taxpayer since purchasing the ranch petitioner has learned about the types of trees that should be planted in specific areas on the ranch petitioner also claimed that in he began studying researching and compiling data on the marketing and sale of verified emission reduction offsets carbon credits to polluting entities and that he has consulted about that subject with the oregon department of forestry and a chemistry biology professor who holds a ph d yet during the years in issue petitioner did not put any acquired knowledge to use in an endeavor to make a profit we next consider the time and effort expended by the taxpayer in carrying on the activity petitioner worked on the ranch almost everyday and employed one full-time ranch hand during the taxable years in issue the ranch hand performed general maintenance of the property and barns petitioner occasionally hired outside temporary labor we next consider the taxpayer’s expectation that the assets used in the activity may appreciate in value petitioner contends that he has enhanced and created value in the trees and the carbon credits related to the trees petitioner paid dollar_figure for the ranch in its undeveloped condition with the improvements made by petitioner and the value of the timber and carbon credits petitioner estimates that the value of the trees alone is dollar_figure million and that the ranch is worth dollar_figure million petitioner did not provide any basis for such estimates petitioner stated that since with the exception of and he has planted big_number to big_number trees per year petitioner further stated that these trees are not considered suitable for harvesting until years after planting we note that no trees were harvested during the taxable years in issue petitioner contends that the growing trees have value and profit potential in the form of cut timber and carbon credits again petitioner never sold any carbon credits during these taxable years we next consider the success of the taxpayer in carrying on other similar or dissimilar activities prior to purchasing the ranch petitioner said he purchased undeveloped land in san jose california and developed the first luxury mobile home park for senior citizens in the state petitioners owned and operated the mobile home park for approximately years petitioner stated that petitioners worked days per week and employed one groundsman petitioner further stated that the mobile home park operated profitably after the first years and that years thereafter petitioners sold the mobile home park for dollar_figure million the taxpayer’s history of income or losses with respect to the activity is another factor at trial petitioner did not provide a history of income or losses for his ranch during the taxable years in issue losses exceeded dollar_figure an average of dollar_figure for each year although petitioner claimed that the losses since have lessened petitioner admitted that the losses for the years before those in issue would have been roughly the same as the taxable years in issue over this approximate time frame of years petitioner incurred losses of dollar_figure the amount of occasional profits if any which are earned is another factor no profits were earned with respect to the ranch during the years in issue we next consider the financial status of the taxpayer during the taxable years in issue neither petitioner nor his wife earned_income from wages for taxable_year petitioners reported taxable interest in the amount of dollar_figure dividend income in the amount of dollar_figure capital_gains in the amount of dollar_figure and taxable social_security_benefits in the amount of dollar_figure for taxable_year petitioners reported taxable interest in the amount of dollar_figure dividend income in the amount of dollar_figure taxable refunds credits or offsets in the amount of dollar_figure capital_gains in the amount of dollar_figure rental real_estate income in the amount of dollar_figure and taxable social_security_benefits in the amount of dollar_figure for both taxable years almost all the taxable interest_income and capital_gains income were derived from interest and installment payments of principal made by the buyers of petitioners’ mobile home park as a result of their other income petitioners realized substantial tax benefits from the approximate dollar_figure loss deduction for each taxable_year in issue finally in determining profit objective we consider whether there are elements of personal pleasure or recreation petitioners owned horses during the taxable years in issue but petitioner stated that neither of them rode the horses for pleasure petitioners probably had personal pleasure from residing on a large ranch although petitioners had the money to purchase the ranch and operate it they never had a business plan or took steps to operate the ranch to make a profit taking the record as a whole we find that the facts and circumstances indicate that petitioners did not possess the actual and honest objective of making a profit from their ranch therefore we find that petitioners were not engaged in an activity for profit sec_183 pursuant to sec_183 deductions are allowed for an activity_not_engaged_in_for_profit but only to the extent that gross_income exceeds the deductions allowable under sec_183 without regard to whether or not the activity is engaged in for profit petitioners did not prove that they had any such expenses because petitioners had no gross_income for the taxable years in issue none of their claimed expenses are deductible therefore we sustain respondent’s determinations as to the accuracy-related_penalties imposed for the taxable years in issue respondent has satisfied his burden of production under sec_7491 116_tc_438 sec_6662 imposes a percent penalty on the portion of any underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 under the facts of this case sec_6664 is not applicable petitioner’s recordkeeping practice of creating monthly lists from canceled checks simply is inadequate such actions are not those of a prudent and reasonable person in business on this record we conclude that petitioners were negligent and are liable for the accuracy-related_penalties under sec_6662 as determined by respondent for the taxable years in issue we need not address other grounds for respondent’s determinations as to sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
